            INTHEUNITEDSTATESD
                             ISTRICTCOURT
              FORTHED ISTR
                         ICTOFDELAWARE


                              C
                              iv
                               ilA
                                 cti
                                   onNo
                                      .1:
                                        19-
                                          cv-
                                            008
                                              89-
                                                RGA
INREXPOLOGISTICS
               ,INC.
DER
  IVAT
     IVELITIGATION



     ST
      IPULAT
           IONAND[PROPOSED
                         ] ORDERSTAY
                                   INGPROCEED
                                            INGS

         P
         la
          in
           ti
            ff
             s, Nom
                  ina
                    l D
                      efen
                         dan
                           t XPO L
                                 ogi
                                   st
                                    ics
                                      , In
                                         c.(
                                           “XPO
                                              ”), an
                                                   dIn
                                                     div
                                                       idu
                                                         al

D
efen
   dan
     tsB
       rad
         leyS
            .Ja
              cob
                s,Jo
                   hnJ
                     .Ha
                       rdi
                         g,G
                           enaL
                              .Ash
                                 e, An
                                     naM
                                       ari
                                         aDeS
                                            alv
                                              a,M
                                                ich
                                                  aelG
                                                     .

J
ess
  elso
     n, Ad
         ri
          an P
             .Ki
               ngsh
                  ot
                   t,J
                     aso
                       nD.P
                          apa
                            stav
                               rou
                                 ,an
                                   dOr
                                     en G
                                        .Sh
                                          aff
                                            er(
                                              col
                                                lec
                                                  ti
                                                   vel
                                                     y,t
                                                       he

“
Ind
  iv
   idu
     al D
        efen
           dan
             ts
              ,” an
                  dto
                    get
                      herw
                         i
                         th XPO
                              ,th
                                e“D
                                  efen
                                     dan
                                       ts”
                                         ),b
                                           yan
                                             dth
                                               rou
                                                 ght
                                                   hei
                                                     r

u
nde
  rsi
    gnedco
         uns
           el
            ,he
              reb
                ysu
                  bmi
                    tth
                      isS
                        ti
                         pul
                           at
                            ion an
                                 d[P
                                   rop
                                     osed
                                        ]Ord
                                           ert
                                             ost
                                               ayt
                                                 hisp
                                                    uta
                                                      ti
                                                       ve

co
 nso
   l
   ida
     tedsh
         areh
            old
              erd
                eri
                  vat
                    ivea
                       cti
                         on(
                           the“D
                               eri
                                 vat
                                   iveA
                                      cti
                                        on”
                                          )inl
                                             igh
                                               toft
                                                  hefo
                                                     l
                                                     low
                                                       ing
                                                         :

         WHEREAS
               ,onM
                  arch2
                      7,2
                        020
                          ,Pl
                            ain
                              ti
                               ff
                                sfi
                                  leda M
                                       ot
                                        ionfo
                                            rLe
                                              avet
                                                 oFi
                                                   leaF
                                                      ir
                                                       st

Am
 end
   ed Co
       nso
         l
         ida
           ted Com
                 pla
                   in
                    t an
                       dtoS
                          tay B
                              ri
                               efi
                                 ngo
                                   n M
                                     oti
                                       onst
                                          oDi
                                            smi
                                              ss(D
                                                 .I
                                                  .37
                                                    ,

t
he“M
   ot
    ionfo
        rLe
          ave
            ”);

         WHEREAS
               ,onJu
                   ly6
                     ,20
                       20,t
                          he Co
                              urten
                                  ter
                                    eda M
                                        emo
                                          ran
                                            dum O
                                                rde
                                                  rgr
                                                    ant
                                                      ing

P
la
 in
  ti
   ff
    s’M
      ot
       ionfo
           rLe
             ave(D
                 .I
                  .46
                    );

         WHEREAS
               , o
                 nJu
                   ly9
                     ,20
                       20,P
                          la
                           in
                            ti
                             ff
                              sfi
                                ledt
                                   heF
                                     ir
                                      st Am
                                          end
                                            ed Co
                                                nso
                                                  l
                                                  ida
                                                    ted

S
har
  eho
    lde
      rDe
        riv
          at
           iveCom
                pla
                  in
                   t(D
                     .I
                      .47
                        ,th
                          e“F
                            ir
                             st Am
                                 end
                                   edCo
                                      nso
                                        l
                                        ida
                                          ted C
                                              omp
                                                la
                                                 in
                                                  t”)
                                                    , wh
                                                       ich

p
urp
  ort
    stoa
       sse
         rtd
           eri
             vat
               ivec
                  la
                   imso
                      nbeh
                         al
                          fof Nom
                                ina
                                  lDe
                                    fen
                                      dan
                                        t XPOag
                                              ain
                                                stt
                                                  heIn
                                                     div
                                                       idu
                                                         al

D
efen
   dan
     tsfo
        ral
          leg
            edb
              rea
                che
                  soft
                     hei
                       rfi
                         duc
                           iaryd
                               ut
                                iesa
                                   sdi
                                     rec
                                       tor
                                         san
                                           d/o
                                             rof
                                               fi
                                                cer
                                                  sofXPO
                                                       ,un
                                                         jus
                                                           t

en
 ri
  chm
    ent
      ,wa
        steo
           fco
             rpo
               rat
                 eas
                   set
                     s,an
                        dvi
                          ola
                            ti
                             ono
                               fSe
                                 cti
                                   ons1
                                      4(a
                                        ),1
                                          0(b
                                            )an
                                              d20
                                                (a)o
                                                   fth
                                                     e

S
ecu
  ri
   ti
    esE
      xch
        ang
          eAc
            tof1
               934
                 ;
         WHEREAS
               ,Pl
                 ain
                   ti
                    ff
                     s’F
                       ir
                        st Am
                            end
                              ed Co
                                  nso
                                    l
                                    ida
                                      ted Com
                                            pla
                                              in
                                               tdo
                                                 esn
                                                   ota
                                                     sse
                                                       rt

c
la
 imsag
     ain
       stL
         oui
           sDe
             Joyo
                rSco
                   ttB
                     .Ma
                       la
                        t,wh
                           ohadb
                               eenn
                                  ameda
                                      sde
                                        fen
                                          dan
                                            tsi
                                              nce
                                                rta
                                                  inp
                                                    rio
                                                      r

com
  pla
    in
     tsf
       i
       ledi
          nth
            isD
              eri
                vat
                  iveA
                     cti
                       on;

         WHEREAS
               ,ass
                  tat
                    edi
                      nPl
                        ain
                          ti
                           ff
                            s’ M
                               ot
                                ionfo
                                    rLe
                                      ave
                                        ,th
                                          is D
                                             eri
                                               vat
                                                 ive Ac
                                                      ti
                                                       oni
                                                         s

r
ela
  tedt
     oac
       las
         sac
           ti
            ona
              ll
               egi
                 ngs
                   ecu
                     ri
                      ti
                       esf
                         rau
                           dag
                             ain
                               st XPOan
                                      dit
                                        sch
                                          ie
                                           fex
                                             ecu
                                               ti
                                                veo
                                                  ff
                                                   ice
                                                     r,

c
apt
  ion
    edL
      abu
        lv.XPO L
               ogi
                 st
                  ics
                    ,In
                      c., No
                           .3:
                             18-
                               cv-
                                 206
                                   2 (D
                                      . Co
                                         nn.
                                           )(t
                                             he“S
                                                ecu
                                                  ri
                                                   ti
                                                    esC
                                                      las
                                                        s

A
cti
  on”
    ), an
        dth
          eal
            leg
              at
               ion
                 sint
                    heF
                      ir
                       st Am
                           end
                             edCo
                                nso
                                  l
                                  ida
                                    ted Com
                                          pla
                                            in
                                             tar
                                               eba
                                                 sedo
                                                    nfa
                                                      cts
                                                        tha
                                                          t

a
resu
   bst
     ant
       ia
        ll
         ysim
            i
            lart
               oth
                 efa
                   ctso
                      nwh
                        icht
                           hea
                             ll
                              ega
                                ti
                                 onsi
                                    nth
                                      eop
                                        era
                                          ti
                                           vecom
                                               pla
                                                 in
                                                  tfi
                                                    ledi
                                                       nth
                                                         e

S
ecu
  ri
   ti
    esC
      las
        sAc
          ti
           ono
             nJan
                uary3
                    ,20
                      20a
                        reb
                          ased
                             ;

         WHEREAS
               ,th
                 ede
                   fen
                     dan
                       tsi
                         nth
                           eSe
                             cur
                               i
                               tie
                                 sCl
                                   assA
                                      cti
                                        onh
                                          avem
                                             ovedt
                                                 odi
                                                   smi
                                                     ss

t
heo
  per
    at
     ivecom
          pla
            in
             tint
                hata
                   cti
                     on,t
                        hei
                          rmo
                            ti
                             ont
                               odi
                                 smi
                                   ssw
                                     as fu
                                         l
                                         lyb
                                           ri
                                            efeda
                                                sofJu
                                                    ne1
                                                      8,

2
020
  ,an
    dor
      ala
        rgum
           ento
              nth
                ei
                 rmo
                   ti
                    ont
                      odi
                        smi
                          ssw
                            ash
                              eldo
                                 nJu
                                   ne3
                                     0,2
                                       020
                                         ; an
                                            d

         WHEREAS
               ,inl
                  igh
                    toft
                       hes
                         imi
                           la
                            ri
                             ti
                              es am
                                  ongt
                                     hea
                                       ll
                                        ega
                                          ti
                                           onsi
                                              nth
                                                eDe
                                                  riv
                                                    at
                                                     ive

A
cti
  on an
      dth
        eal
          leg
            at
             ion
               sint
                  heS
                    ecu
                      ri
                       ti
                        esC
                          las
                            sAc
                              ti
                               on,an
                                   dtoco
                                       nse
                                         rvep
                                            art
                                              yan
                                                dju
                                                  dic
                                                    ial

r
eso
  urc
    es,t
       hep
         art
           iesh
              aver
                 each
                    edanag
                         reem
                            entt
                               hat
                                 ,su
                                   bje
                                     ctt
                                       oth
                                         eap
                                           pro
                                             valo
                                                fth
                                                  e Co
                                                     urt
                                                       ,al
                                                         l

p
roc
  eed
    ing
      s an
         dde
           adl
             ine
               sint
                  heD
                    eri
                      vat
                        iveA
                           cti
                             on sh
                                 al
                                  lbes
                                     tay
                                       edp
                                         end
                                           ingr
                                              eso
                                                lu
                                                 ti
                                                  ono
                                                    fth
                                                      e

S
ecu
  ri
   ti
    esC
      las
        sAc
          ti
           on, wh
                eth
                  erb
                    ydi
                      smi
                        ssa
                          lwi
                            thp
                              rej
                                udi
                                  ceo
                                    ren
                                      tryo
                                         ffi
                                           nalj
                                              udgm
                                                 ent
                                                   ;

         ITIS HEREBYST
                     IPULATED AND AGREED
                                       ,byan
                                           dbe
                                             twe
                                               enP
                                                 la
                                                  in
                                                   ti
                                                    ff
                                                     san
                                                       d

D
efen
   dan
     ts
      ,byan
          dth
            rou
              ght
                hei
                  run
                    der
                      sig
                        nedco
                            uns
                              elan
                                 dsu
                                   bje
                                     ctt
                                       oth
                                         eap
                                           pro
                                             valo
                                                fth
                                                  eCo
                                                    urt
                                                      ,as

fo
 l
 low
   s:

         1
         .   L
             oui
               sDe
                 Joyan
                     dSco
                        ttB
                          .Ma
                            la
                             tar
                               ehe
                                 reb
                                   ydi
                                     smi
                                       ssedfromt
                                               hisD
                                                  eri
                                                    vat
                                                      ive

A
cti
  on.




                             2
         2
         .   A
             l
             lpro
                ceed
                   ing
                     ssh
                       al
                        lbes
                           tay
                             ed,i
                                ncl
                                  udi
                                    ng an
                                        yre
                                          spo
                                            nsest
                                                oorm
                                                   ot
                                                    ion
                                                      sto

d
ism
  is
   sth
     eFi
       rs
        t Am
           end
             edCo
                nso
                  l
                  ida
                    ted Com
                          pla
                            in
                             toran
                                 yam
                                   end
                                     edcom
                                         pla
                                           in
                                            t,an
                                               dal
                                                 lde
                                                   adl
                                                     ine
                                                       s

d
efe
  rred
     ,pen
        din
          gre
            sol
              ut
               iono
                  fth
                    eSe
                      cur
                        i
                        tie
                          sCl
                            assA
                               cti
                                 on,wh
                                     eth
                                       erb
                                         ydi
                                           smi
                                             ssa
                                               lwi
                                                 thp
                                                   rej
                                                     udi
                                                       ce

o
ren
  tryo
     ffi
       nalj
          udgm
             ent
               .

         3
         .   D
             efen
                dan
                  tssh
                     al
                      lprom
                          pt
                           lyn
                             ot
                              ifyP
                                 la
                                  in
                                   ti
                                    ff
                                     sofan
                                         yre
                                           la
                                            tedd
                                               eri
                                                 vat
                                                   ivea
                                                      cti
                                                        on

o
rth
  rea
    ten
      edd
        eri
          vat
            ivea
               cti
                 on.

         4
         .   D
             efen
                dan
                  tssh
                     al
                      lprom
                          pt
                           lyn
                             ot
                              ifyP
                                 la
                                  in
                                   ti
                                    ff
                                     sifar
                                         ela
                                           tedd
                                              eri
                                                vat
                                                  ivea
                                                     cti
                                                       oni
                                                         s

n
ots
  tay
    edfo
       ras
         imi
           la
            rorl
               ong
                 erd
                   ura
                     ti
                      on.

         5
         .   D
             efen
                dan
                  tssh
                     al
                      lin
                        clu
                          deP
                            la
                             in
                              ti
                               ff
                                sinan
                                    ymed
                                       ia
                                        ti
                                         on an
                                             dinan
                                                 yfo
                                                   rma
                                                     l

s
ett
  lem
    entt
       alk
         sbe
           twe
             ent
               hep
                 art
                   iesi
                      nth
                        eSe
                          cur
                            i
                            tie
                              sCl
                                assA
                                   cti
                                     on,an
                                         yre
                                           la
                                            tedd
                                               eri
                                                 vat
                                                   ivea
                                                      cti
                                                        ons
                                                          ,

o
ran
  yre
    la
     tedt
        hre
          aten
             edd
               eri
                 vat
                   ivea
                      cti
                        ons(
                           inc
                             lud
                               ingb
                                  ook
                                    san
                                      dre
                                        cord
                                           sdem
                                              and
                                                s).

         6
         .   D
             efen
                dan
                  tssh
                     al
                      lprom
                          pt
                           lyp
                             rod
                               ucet
                                  oPl
                                    ain
                                      ti
                                       ff
                                        san
                                          ydo
                                            cum
                                              ent
                                                spro
                                                   duc
                                                     ed,

w
ri
 tt
  en d
     isco
        very
           , an
              ddep
                 osi
                   t
                   iont
                      ran
                        scr
                          ip
                           tsi
                             nth
                               eSe
                                 cur
                                   i
                                   tie
                                     s C
                                       las
                                         sAc
                                           ti
                                            ono
                                              r an
                                                 yre
                                                   la
                                                    ted

d
eri
  vat
    ivea
       cti
         onso
            rth
              rea
                ten
                  edd
                    eri
                      vat
                        ivea
                           cti
                             ons(
                                inc
                                  lud
                                    ingb
                                       ook
                                         san
                                           dre
                                             cord
                                                sdem
                                                   and
                                                     s),su
                                                         bje
                                                           ct

t
oth
  epa
    rt
     iesen
         ter
           ingi
              ntoa
                 nap
                   pro
                     pri
                       atep
                          rot
                            ect
                              iveo
                                 rde
                                   r.

         7
         .   T
             heF
               ir
                st Am
                    end
                      ed Co
                          nso
                            l
                            ida
                              ted Com
                                    pla
                                      in
                                       tort
                                          heo
                                            per
                                              ati
                                                ve am
                                                    end
                                                      ed

com
  pla
    in
     tmayb
         eam
           end
             ed d
                uri
                  ngt
                    hep
                      end
                        encyo
                            fth
                              est
                                ay,b
                                   ut De
                                       fen
                                         dan
                                           tssh
                                              al
                                               lno
                                                 tre
                                                   spo
                                                     ndt
                                                       o

an
 yam
   end
     edcom
         pla
           in
            tdu
              rin
                gth
                  epen
                     den
                       cyo
                         fth
                           est
                             ay.

         8
         .   T
             hep
               art
                 iessh
                     al
                      ljo
                        in
                         tl
                          yfi
                            leas
                               tat
                                 usu
                                   pda
                                     tei
                                       nthi
                                          sDe
                                            riv
                                              at
                                               iveA
                                                  cti
                                                    on1
                                                      80

d
aysf
   romen
       tryo
          fth
            isO
              rde
                r,an
                   dev
                     ery1
                        80d
                          ayst
                             her
                               eaf
                                 ter
                                   ,un
                                     ti
                                      lth
                                        est
                                          ayi
                                            sli
                                              ft
                                               edo
                                                 rth
                                                   eSe
                                                     cur
                                                       i
                                                       tie
                                                         s

C
lassA
    cti
      oni
        sre
          sol
            ved
              .

         9
         .   An
              ypa
                rtym
                   ayc
                     aus
                       eth
                         est
                           ayt
                             obel
                                i
                                ftedu
                                    pon3
                                       0day
                                          s’w
                                            ri
                                             tt
                                              enn
                                                ot
                                                 icet
                                                    o

t
heo
  the
    rpa
      rt
       ies
         ’un
           der
             sig
               nedco
                   uns
                     el
                      ,10d
                         aysa
                            fte
                              rwh
                                ichp
                                   oin
                                     tth
                                       epa
                                         rt
                                          iessh
                                              al
                                               lme
                                                 etan
                                                    dco
                                                      nfe
                                                        r




                             3
ab
 outt
    het
      imi
        ngo
          fDe
            fen
              dan
                ts
                 ’re
                   spo
                     nset
                        oth
                          eFi
                            rs
                             t Am
                                end
                                  ed Co
                                      nso
                                        l
                                        ida
                                          ted Com
                                                pla
                                                  in
                                                   toran
                                                       y

am
 end
   edcom
       pla
         in
          tan
            dan
              ymo
                ti
                 onst
                    odi
                      smi
                        ssan
                           dfi
                             leaj
                                oin
                                  tst
                                    ipu
                                      la
                                       ti
                                        onp
                                          rop
                                            osi
                                              ngd
                                                ead
                                                  l
                                                  ine
                                                    sfo
                                                      r

an
 yam
   end
     edcom
         pla
           in
            tort
               hos
                 emo
                   ti
                    onso
                       r,i
                         fth
                           epa
                             rt
                              iesa
                                 reu
                                   nab
                                     let
                                       ore
                                         achag
                                             reem
                                                ent
                                                  ,se
                                                    tt
                                                     ing

fo
 rtht
    hei
      rre
        spe
          cti
            vep
              osi
                t
                ion
                  sont
                     imi
                       ng. F
                           ort
                             heav
                                oid
                                  anc
                                    eofd
                                       oub
                                         t
                                         ,th
                                           epro
                                              vis
                                                ion
                                                  soft
                                                     his

p
arag
   rap
     hal
       low
         ingan
             ypa
               rtyt
                  ocau
                     set
                       hes
                         tay
                           tob
                             eli
                               ft
                                eda
                                  rew
                                    i
                                    tho
                                      utp
                                        rej
                                          udi
                                            cet
                                              oan
                                                yot
                                                  herp
                                                     art
                                                       y’s

ab
 i
 li
  tyt
    ose
      ekr
        el
         ie
          ffromt
               heCo
                  urtfu
                      rth
                        ers
                          tay
                            ingt
                               hisD
                                  eri
                                    vat
                                      iveA
                                         cti
                                           on.

         1
         0.   T
              hep
                art
                  iessh
                      al
                       lme
                         etan
                            dco
                              nfe
                                rwi
                                  th
                                   info
                                      urt
                                        een(1
                                            4)d
                                              ayso
                                                 fth
                                                   ere
                                                     sol
                                                       uti
                                                         on

o
fth
  eSe
    cur
      i
      tie
        sCl
          assA
             cti
               onr
                 ega
                   rdi
                     ngn
                       exts
                          tep
                            sint
                               heD
                                 eri
                                   vat
                                     iveA
                                        cti
                                          on an
                                              dsu
                                                bmi
                                                  taj
                                                    oin
                                                      t

s
tat
  usr
    epo
      rtt
        oth
          eCo
            urtt
               her
                 eaf
                   ter
                     .

         1
         1.   D
              efen
                 dan
                   tssh
                      al
                       lno
                         tmo
                           vet
                             ost
                               ayt
                                 hisD
                                    eri
                                      vat
                                        iveA
                                           cti
                                             oni
                                               nde
                                                 fer
                                                   enc
                                                     eto

an
 yot
   herd
      eri
        vat
          ivea
             cti
               on.

         1
         2.   Byen
                 ter
                   ingi
                      ntot
                         hisS
                            ti
                             pul
                               at
                                ion
                                  ,th
                                    epa
                                      rt
                                       ies’r
                                           igh
                                             tssh
                                                al
                                                 lno
                                                   tbep
                                                      rej
                                                        udi
                                                          ced

i
nan
  ywayan
       dDe
         fen
           dan
             tsd
               ono
                 twa
                   ivean
                       dex
                         pre
                           ssl
                             yre
                               serv
                                  eth
                                    eri
                                      ghtt
                                         oas
                                           ser
                                             tan
                                               yde
                                                 fen
                                                   ses
                                                     tha
                                                       t

t
heyo
   ran
     yoft
        hem m
            ayh
              ave
                .




                             4
FARNANLLP                     PAUL
                                 , WE
                                    ISS
                                      ,RIFKIND,
                               WHARTON &GARRISONLLP

By
 :_/
   s/B
     ri
      anE
        .Fa
          rnan________
                     __       By
                               :_/
                                 s/D
                                   ani
                                     elA
                                       .Ma
                                         son_______

Br
 ianE.F arn an(B arNo.4089
                         )    Dan
                                ielA.M ason(#52
                                              06)
Mi
 chaelJ.Fa rn an(BarNo.5165
                          )   500D e
                                   lawar
                                       eAv enue
                                              ,S u
                                                 i
                                                 te2 0
                                                     0
919N.M  a
        rk etS t.
                ,12thFlo
                       or     Pos
                                tO ff
                                    iceBox3 2
Wi
 lmi
   n g
     ton, DE1   9801          Wi
                               lmin
                                  gton
                                     , DE1 9899-0032
(302
   )7 77-
        0 30 0                (302
                                 )6 55
                                     -44
                                       1 0
bf
 arnan@ f
        a rn anlaw
                 .com         dmason@paulwei
                                           ss
                                            .com
mf
 arnan@ f
        a rn anlaw
                 .com
                              At
                               t o
                                 rneys
                                     fo rDefendan
                                                tsBrad
                                                     leyS.Jacobs,
L
iai
  sonCoun
        sel
          forP
             lai
               nti
                 ff
                  s           GenaL.A she,AnnaMariaDeSal
                                                       va,
                              Michae
                                   lG.J ess
                                          elson
                                              ,A d
                                                 rianP
                                                     .K ingsho
                                                             tt
                                                              ,
                              JasonD.P apas
                                          tavrou
                                               ,andO r
                                                     enG .Shaf
                                                             fer
                                                               ,
                              andNom inalDefendan
                                                tXPOL ogist
                                                          ics
                                                            ,Inc
                                                               .


                              W
                              ILKSLAW
                                    ,LLC

                              By
                               :_/
                                 s/S
                                   cot
                                     tB.C
                                        zerwo
                                            nka
                                              ______

                              Sco
                                ttB.C zerwonka
                              4250L an
                                     caste
                                         rPike
                                             ,Sui
                                                te2
                                                  00
                              Wi
                               lmin
                                  gton, DE1 98
                                             05
                              (302
                                 )2 30
                                     -5154
                              scze
                                 rwo nk
                                      a@w il
                                           ks.
                                             law

                              A
                              tto
                                rne
                                  yfo
                                    rDe
                                      fen
                                        dan
                                          tJohnJ
                                               .Ha
                                                 rdi
                                                   g

                              WOMBLEBONDD
                                        ICK
                                          INSONLLP

                              By
                               :_/
                                 s/K
                                   evi
                                     nJ.M
                                        ang
                                          an________

                              Kev
                                inJ.M angan
                              1313 Nor
                                     thM ark
                                           etStr
                                               eet
                                                 ,Su
                                                   it
                                                    e12
                                                      00
                              Wi
                               lmi
                                 ngton, DE19801
                              (302
                                 )2 52
                                     -4361
                              kev
                                in
                                 .m angan@wb d
                                             -us
                                               .com

                              A
                              tto
                                rne
                                  yfo
                                    rDe
                                      fen
                                        dan
                                          tLou
                                             isD
                                               eJo
                                                 y

D
ated
   :Wi
     lming
         ton
           ,D el
               awa
                 re
     Ju
      ly14,202
             0




                              5
ITISSOORDEREDt
             hi 14
               s_____d
                     ayo July
                       f_______
                              ___2
                                 020
                                   .
      /s/
      ___ Richard
          _____ __G.
                  __ Andrews
                     ____________
                                ____
                                   ____
                                      ____
                                         ___
      R
      ich a
          rdG .An  d
                   r ews,U.S.D.
                              J.




                      6
